DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I, claims 1-10, in the reply filed on 26 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Objections
Claims 1-10 are objected to because of the following informalities:
“comprising” in line 1 of claim 1 should read “comprising:”
“computer” in line 3 of claim 1 should read “a computer”
“measurements” in line 6 of claim 1 should read “measurement”
“measurements are” in line 7 of claim 1 should read “measurement is”
“an apparatus” in the preamble of claims 2-10 should read “the apparatus.”
“cause” in line 2 of claim 2 should read “causes”
“electrical is circuit” in line 3 of claim 2 should read “electrical circuit”
“current or voltage measurements” in line 18 of claim 2 should read “the current or voltage measurement”
“measurements are” in line 19 of claim 2 should read “measurement is”
“determining heart rate” in line 19 of claim 2 should read “determining the heart rate”
“code configured” in line 2 of claim 3 should read “code are configured”
“determine” in line 3 of claim 3 should read “determining the”
“apply an” in line 3 of claim 4 should read “applying an”
“heart rate” in line 1 of claim 5 should read “the heart rate”
“and second” in line 4 of claim 5 should read “and the second”
“determining heart” in line 1 of claim 8 should read “determining the heart”
“higher amplitude” in line 3 of claim 9 should read “a higher amplitude”
“lower frequency” in line 4 of claim 9 should read “a lower frequency”
Appropriate correction is required.
Claims 4 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4, 5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 6 are further rejected due to their dependency to claim 1.
Claim 1 recites the limitation “the electrical signal” in line 5. There is insufficient antecedent basis for this limitation in the claim. This limitation was not previously mentioned in the claim and it is unclear what “the electrical signal” is referring  to. Examiner suggests to amend the limitation to recite “an electrical signal.”
Claim 1 recites the limitation “the first electrical circuit” in line 5. There is insufficient antecedent basis for  this limitation in the claim. This limitation was not previously mentioned in the claim. Examiner suggests to amend the limitation to recite “a first electrical circuit.”
Claim 1 recites the limitation “the current” in line 6. There is insufficient antecedent basis for this limitation in the claim. This limitation was not previously mentioned in the claim. Examiner suggests to amend the limitation to recite “a current.”
Claim 2 recites the limitation “a first electrical circuit” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation should be referring the “first electrical circuit” as mentioned in line 5 of claim 1. Clarification is requested.
Claim 2 recites “the first device electrode forms a first capacitor with the first eyelid electrode” in lines 7-8. It is unclear what it means when the electrode forms a capacitor with an electrode. Examiner interprets this limitation as “the first device electrode includes a first capacitor connected to the first eyelid electrode.” Claim 4 has a similar issue.
Claim 2 recites “the second device electrode forms a second capacitor with the second eyelid electrode” in lines 14-15. It is unclear what it means when the electrode forms a capacitor with an electrode. Examiner interprets this limitation as “the second device electrode includes a second capacitor connected to the second eyelid electrode.” Claim 4 has a similar issue.
Claim 2 recites that the first electrical circuit is formed between multiple elements. It is unclear how the first electrical circuit can be between multiple elements. It is unclear if the claim should recite that the first electrical circuit is formed with the first device electrode, the first eyelid electrode, the second eyelid electrode, and the second device electrode in a loop. Clarification is requested. Claim 4 has a similar issue.
Claim 2 recites “wherein the first electrical circuit is formed between:…an eyeball electrical path between the first eyelid electrode and a second eyelid electrode.” It is unclear if the eyeball electrical path is part of the first electrical circuit or if the eyeball electrical path is the first electrical circuit so that the first electrical circuit is between the first eyelid electrode and a second eyelid electrode. Clarification is requested.
Claim 4 recites the limitation “a first electrical circuit” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if this limitation is referring to “first electrical circuit” as mentioned in claim 1. Examiner suggests to amend the limitation to recite “the first electrical circuit.”
Claim 5 recites “determining heart rate data and eyelid movement is configured to determine eyelid movement data is configured to…” in lines 1-2. It is unclear how determining heart rate data and eyelid movement could determine eyelid movement data. It is unclear if this should read as “determining the eyelid movement data is configured to…” Clarification is requested.
Claim 7 recites the limitation “the decrease” in line 4. It is unclear what the decrease is for. It is unclear if this is referring to “a decrease in at least one of a first distance between the first device electrode and the first eyelid electrode,” as mentioned in lines 2-3 of claim 7. Clarification is requested.
Claim 8 recites “determining heart rate and eyelid movement data is configured to determine heart rate by determining…” in lines 1-2. It is unclear how determining heart rate data and eyelid movement could determine heart rate. It is unclear if this should read as “determining the heart rate by determining…” Clarification is requested.
Claim 8 recites the limitation “the first current” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. “First current” was not previously mentioned in the claim or in claims 3 or 1. It is unclear what this limitation is referring to. Examiner suggests to amend the limitation to recite “ a first current.”
Claim 8 recites that the heart rate data is determined by determining a second increase in the first current or voltage measurement. The second increase is used for determining an increase in a first impedance, which is used for determining heart rate data. It is unclear what is being used to determine heart rate data. Clarification is requested.
The term “effective” in claim 8 is a relative term which renders the claim indefinite. The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what it means for a resistance to be “effective.” Clarification is requested.
Claim 9 recites the limitation “the first increase and the second increase” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. “First increase” and “second increase” were not previously mentioned and it is unclear what this limitation is referring to. Examiner suggests to amend the limitation to recite “a first increase and a second increase.”
Claim 10 recites “determining communication from the user and the physiological data of the user respectively” in lines 2-3. It is unclear what it means to “determine communication between the user and data.” Clarification is requested. For examination purposes, the claim is interpreted as the physiological data is communicated to the user.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a series of structural elements, including a processor. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of applying the electrical signal to the first electrical circuit sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. Claim 1 recites determining heart rate data and eyelid movement data for the user, which is merely adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). The determining of heart rate data and eyelid movement data does not provide an improvement to the technological field, the method does not effect a particular treatment or effect a particular change based on the determined heart rate data and eyelid movement data nor does the method use a particular machine to perform the Abstract Idea.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Besides the Abstract Idea, the claim recites additional steps of applying the electrical signal to the first electrical circuit and determining the current or voltage measurements to the first electrical circuit. Applying the electrical signal to the first electrical and determining the current or voltage measurements of the first electrical signal is well-understood, routine and conventional activity for those in the field of medical diagnostics as applying an electrical signal to operate a circuit is well-known in the art and could be considered at pre-solutional activity, e.g., mere data gathering step necessary to perform the Abstract Idea. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and determining activity engaged in by medical professionals prior to Applicant's invention. Furthermore, it is well established that the mere physical or tangible nature of additional elements such as the obtaining and determining steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)).
Consideration of the additional elements as a combination also adds no other meaningful limitations to the exception not already present when the elements are considered separately. Unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim here does not provide an improvement to the technical field. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter.
The device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The memory is a generic device configured to perform WURC storing and the processor is configured to perform the Abstract Idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea does not integrate the Abstract Idea into a practical application.
The dependent claims 3, 8-10  also fail to add something more to the abstract independent claims as they generally recite method steps pertaining to data gathering and the analyzing of data. The calculating steps recited in the independent claims maintain a high level of generality even when considered in combination with the dependent claims.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauch et al. ‘748 (US Pub No. 2007/0010748).
Regarding claim 1, Rauch et al. ‘748 teaches an apparatus (Abstract) comprising
at least one processor (Fig. 2 microprocessor 206 and [0031]); and
at least one memory including computer program code (Fig. 2 memory 208 and [0031]), the at least one memory and the computer program configured, with the at least one processor, to cause the apparatus to perform:
apply the electrical signal to the first electrical circuit (Figs. 1, 2 sensor circuit 202 and [0028]; One of ordinary skill would understand that it is well-known to apply an electrical signal to a circuit in order to have the circuit operate.); and
determine the current or voltage measurements of the  first electrical circuit, wherein the current or voltage measurements are usable for determining heart rate data and eyelid movement data for the user ([0028]; “sensor circuit 202…detect[s] signals…such as  the patient’s heart rate,…and…eyelid movement…” One of ordinary skill would understand that the voltage and/or current of the electrodes are used to determine any kind of physiological data.).
Regarding claim 10, to best of the Examiner’s understanding, Rauch et al. ‘748 teaches wherein the determined eyelid movement data and heart rate data are used for determining communication from the user and physiological data of the user respectively (Fig. 1 communication links 108 and [0038]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rauch et al. ‘748 in view of Byrd et al. ‘086 (US Pub No. 2016/0256086 – cited by Applicant).
Regarding claims 2 and 4 (it is noted that both claims are identical), Rauch et al. ‘748 teaches wherein applying the electrical signal to the first electrical circuit cause the apparatus at least to further perform:
apply an electrical signal to a first electrical circuit (One of ordinary skill would understand that an electrical signal must be applied in order for the sensor circuit to operate.), wherein the first electrical circuit is formed between:
a first device electrode and a first eyelid electrode, wherein: the first eyelid electrode is configured to be provided on a first eyelid of a user (see annotated Fig. 1);
an eyeball electrical path between the first eyelid electrode and a second eyelid electrode (Because the first eyelid and second eyelid electrodes are in the same circuitry, one of ordinary skill would understand that there is an electrical path between the two electrodes.);
the second eyelid electrode and a second device electrode, wherein: the second eyelid electrode is configured to be provided on a second eyelid of the user (see annotated Fig. 1); and
the second device electrode and the first device electrode (see annotated Fig. 1); and
determine current or voltage measurements of the first electrical circuit, wherein the current or voltage measurements are usable for determining heart rate data and eyelid movement data for the user ([0028]; “sensor circuit 202…detect[s] signals…such as  the patient’s heart rate,…and…eyelid movement…” One of ordinary skill would understand that the voltage and/or current of the electrodes are used to determine any kind of physiological data.).

    PNG
    media_image1.png
    236
    493
    media_image1.png
    Greyscale

Rauch et al. ‘748 teaches all of the elements of the current invention as mentioned above except for the first device electrode is configured to be provided on a first portion of an eyewear device; the first device electrode forms a first capacitor with the first eyelid electrode; and the first capacitor has a first capacitance;
the second device electrode is configured to be provided on a second portion of the eyewear device; the second device electrode forms a second capacitor with the second eyelid electrode; and the second capacitor has a second capacitance.
Byrd et al. ‘086 teaches a first device electrode is configured to be provided on a first portion of an eyewear device (Fig. 3 electrodes 304(1)-304(N) and [0058]); the first device electrode forms a first capacitor a first eyelid electrode; and the first capacitor has a first capacitance ([0058]; Electrodes are capacitance driven.);
a second device electrode is configured to be provided on a second portion of the eyewear device (Figs. 3, 4B electrodes 304(1)-304(N) and [0058]); the second device electrode forms a second capacitor with a second eyelid electrode; and the second capacitor has a second capacitance ([0058]; Electrodes are capacitance driven). [0057]-[0058] also mentions that in some examples, the electrodes may either be in direct contact with the skin or not in contact with the skin. Furthermore, Figs. 3, 4B show that the electrodes are on an eyewear device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second device electrodes of Rauch et al. ‘748 to be configured to be provided on a first and second portion of an eyewear device, respectively and wherein the first and second device electrodes for ma first and second capacitor, respectively as Byrd et al. ‘086 teaches that the first and second device electrodes may or may not be in contact with the skin. Simple substitution of one known element (electrodes not in contact with the skin) for another (electrodes in contact with the skin) would obtain predictable results (collecting bioelectric signal, as mentioned in [0058]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rauch et al. ‘748 in view of Russell et al. ‘394 (US Pub No. 2009/0281394) further in view of Cao ‘395 (US Pub No. 2017/0049395).
Regarding claim 3, Rauch et al. ‘748 teaches all of the elements of the current invention as mentioned above except for wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to further perform determine heart rate data based on one or more changes in said current or voltage measurements of the first electrical circuit.
Russell et al. ‘394 teaches a change in voltage is used to generate a digital heart rate related waveform representative of a wearer’s heart rate ([0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rauch et al. ‘748 to include determining heart rate data based on one or more changes in said current or voltage measurements of the first electrical circuit as Russell et al .’394 teaches that a change in voltage is used to determine a heart rate. Combining prior art elements according to known methods would yield predictable results.
Rauch et al. ‘748 in view of Russell et al. ‘394 teaches all of the elements of the current invention as mentioned above except for wherein the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to further perform determine eyelid movement data based on one or more changes in said current or voltage measurements of the first electrical circuit.
Cao ‘395 teaches changes in voltage represent changes in tilting angle of the eye (Fig. 3 and [0020]). Tilting angle of the eye is interpreted as eye movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rauch et al. ‘748 to include determining eyelid movement data based on one or more changes in said current or voltage measurements of the first electrical circuit as Cao ‘395 teaches that changes in voltage could represent changes in the titling angle of an eye. Combining prior art elements according to known methods would yield predictable results.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rauch et al. ‘748 in view of Byrd et al. ‘086 further in view of Westbrook et al. ‘982 (US Pub No. 2010/0240982).
Regarding claim 5, Rauch et al. ‘748 in view of Byrd et al. ‘086 teaches all of the elements of the current invention as mentioned above except for wherein determining heart rate data and eyelid movement data is configured to determine eyelid movement data by determining a first increase in the current or voltage measurements, wherein the first increase is caused by an increase in at least one of the first capacitance and second capacitance.
Westbrook et al. ‘982 teaches that REM sleep can be differentiated by NREM sleep based off on rapid eye movements, which are caused by large voltage deflections ([0039]). It is noted that also a type of sleep is determined, Westbrook et al. ‘982 still teaches that voltage deflections are indicative of increase in eye movement. Regarding “wherein the first increase is caused by an increase in at least one of the first capacitance and second capacitance,” one of ordinary skill would understand that capacitance and voltage and current are all mathematically related (q=CV is a well-known equation to calculate charge. Capacitance, C, is directly proportional to voltage, V. As capacitance is increased, voltage is also increased. This is the same for current as current is directly proportional to voltage.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining heart rate data and eyelid movement data of Rauch et al. ‘748 in view of Byrd et al. ‘086 to include determining a first increase in the current or voltage measurements as Westbrook et al. ‘982 this would distinguish the heart rate data and eyelid movement data from other physiological data.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rauch et al. ‘748 in view of Byrd et al. ‘086 further in view of Westbrook et al. ‘982 further in view of Gui ‘244 (US Pub No. 2016/0225244).
Regarding claim 6, Rauch et al. ‘748 in view of Byrd et al. ‘086 further in view of Westbrook et al. ‘982 teaches all of the elements of the current invention as mentioned above except for wherein a duration of the first increase is used for determining a duration of a first eyelid movement.
Gui ‘244 teaches using a processing apparatus may use increase or decreases in measurements associated with saccades and/or other substantially horizontal eye movements to determine direction, amplitude, latency, peak velocity, duration, and/or other characteristics associated with eye movements ([0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rauch et al. ‘748 in view of Byrd et al. ‘086 further in view of Westbrook et al. ‘982 to include a duration of the first increase to be used for determining a duration of a first eyelid movement as Gui ‘244 teaches that this will aid in determining characteristics, such as duration, associated with eye movements.
Regarding claim 7, Rauch et al. ‘748 in view of Byrd et al. ‘086 further in view of Westbrook et al. ‘982 further in view of Gui ‘244 teaches all of the elements of the current invention as mentioned above except for wherein the increase in at least one of the first capacitance and the second capacitance is based on a decrease in at least one of a first distance between the first device electrode and the first eyelid electrode, and a second distance between the second device electrode and the second eyelid electrode, wherein the decrease is caused by the first eyelid movement.
Byrd et al. ‘086 teaches that electrodes are capacitance driven and need only be near enough to the skin for the capacitance of the electrodes to be affected by the electric field of bioelectric potentials enough to collect the bioelectric signal of interest ([0058]). In other words, the closer the electrodes are to each other, the more likely the capacitance would be affected, or increased.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the increase in at least one of the first capacitance and the second capacitance of Rauch et al. ‘748 in view of Byrd et al. ‘086 further in view of Westbrook et al. ‘982 further in view of Gui ‘244 to include being based on a decrease in at least one of a first distance between the first device electrode and the first eyelid electrode, and a second distance between the second device electrode and the second eyelid electrode, wherein the decrease is caused by the first eyelid movement as Byrd et al. ‘086 teaches that the electrodes need to be close enough to the skin of a user in order for the capacitance of the electrodes to be affected by the electric field of bioelectric potentials.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rauch et al. ‘748 in view of Russell et al. ‘394 further in view of Cao ‘395 further in view of Herndon et al. ‘222 (US Patent No. 3,602,222) further in view of Zielinski et al. ‘656 (US Pub No. 2014/0148656).
Regarding claim 8, Rauch et al. ‘748 in view of Russell et al. ‘394 further in view of Cao ‘395 teaches all of the elements of the current invention as mentioned above except for wherein determining heart rate data and eyelid movement data is configured to determine heart rate by determining a second increase in the first current or voltage measurement; and wherein the first impedance is formed from an effective eyeball resistance and eyeball capacitance of the eyeball of the user.
Herndon et al. ‘222 teaches determine heart rate by determining an increase in a current or voltage measurement (Column 12 Lines 14-16; “…the change in the beat-by-beat heart rate between the third and fourth R-wave is shown in the waveform as a sharp increase in voltage level…”). Regarding “wherein the first impedance is formed from an effective eyeball resistance and eyeball capacitance of the eyeball of the user,” it is well-known in the art that impedance is mathematically related to resistance and capacitance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the heart rate data of Rauch et al. ‘748 in view of Russell et al. ‘394 further in view of Cao ‘395 to include determining a second increase in the first current or voltage measurements as Herndon et al. ‘222 teaches that sharp increases in voltage level is indicative of heart rate.
Rauch et al. ‘748 in view of Russell et al. ‘394 further in view of Cao ‘395 further in view of Herndon et al. ‘222 teaches all of the elements of the current invention as mentioned above except for wherein the second increase is used for determining an increase in a first impedance of the eyeball electrical path due to changes in blood concentration during a plurality of heartbeats, wherein a frequency of the increase in the first impedance is used for determining the heart rate data.
Zielinski et al. ‘656 teaches a detecting of a high heart rate may cause an increased frequency of impedance measurements ([0072]). Because a measured increase in voltage determines heart rate, as taught by Herndon et al. ’222, the high heart rate taught by Zielinski et al. ‘656 may also be interpreted as a measured voltage that determines high heart rate may be caused by an increased frequency of impedance measurements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rauch et al. ‘748 in view of Russell et al. ‘394 further in view of Cao ‘395 further in view of Herndon et al. ‘222 to include determining an increase in a first impedance of the eyeball electrical path by using the second increase as Zielinkski et al. ‘656 teaches that increased frequency of impedance measurements are caused by heart rate.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rauch et al. ‘748 in view of Russell et al. ‘394 further in view of Cao ‘395 further in view of Adib et al. ‘432 (US Pub No. 2017/0042432).
Regarding claim 9, Rauch et al. ‘748 in view of Russell et al. ‘394 further in view of Cao ‘395 teaches all of the elements of the current invention as mentioned above except for wherein the eyelid movement data and heart rate data are distinguished based on differences in at least one of frequency, duration or amplitude of the first increase and the second increase; wherein the first increase has higher amplitude relative to the second increase and the first increase has lower frequency relative to the second increase.
Adib et al. ‘432 teaches that a signal identification module distinguishes between reflections corresponding to breathing and heart rate of a subject and reflections corresponding to other types of movement ([0080]), such as eyelid movement. Reflections may be interpreted as amplitude and/or frequency of a waveform.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Rauch et al. ‘748 in view of Russell et al. ‘394 further in view of Cao ‘395 to include distinguishing the eyelid movement data and heart rate data differences in at least one of frequency, duration or amplitude of the first increase and the second increase as Adib et al. ‘432 teaches that a signal identification module may be used to perform such function. Combining prior art elements according to known methods would yield predictable results (distinguishing signals). Furthermore, it would have been obvious to try setting the first increase to have a higher amplitude to the second increase and setting the first increase to have a lower frequency than the second increase as it would merely be choosing from a finite number of identified, predictable solutions (the amplitude of the first increase may be higher, lower, or equal to the amplitude of the second increase and the frequency of the first increase may be higher, lower, or equal to the frequency of the second increase), with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791